Appellant was indicted, tried, convicted and sentenced to the penitentiary for a term of twenty years, on a charge of murder, in the District Court of Grayson County, Texas.
1. In the fourth paragraph of appellant's motion for a new trial he complains that one of the jurors was at the time of his service on the jury a deputy sheriff, and claims this is a disqualification. Article 673 of the Code of Criminal Procedure enumerates the causes for challenge to a particular juror, and the reason assigned is not one of them. The civil statutes relating to persons who are competent jurors do not name this as a disqualification, but gives to civil officers the right to exempt themselves from jury service if they so *Page 16 
desire. This question was recently decided by this court adverse to appellant's contention in the case of Edgar v. State,59 Tex. Crim. 252, 127 S.W. Rep., 1053, and other cases recently reported.
2. Complaint is also made of the following paragraph of the court's charge: "If from the evidence you are satisfied beyond a reasonable doubt that the defendant is guilty of murder, but have a reasonable doubt whether it was committed upon express or implied malice, then you must give the defendant the benefit of such doubt and not find him guilty of a higher grade than murder in the second degree, if from the evidence you believe he is guilty of any offense," appellant alleging that paragraph does not give the defendant the benefit of a reasonable doubt as to his guilt. There is no merit in the contention. The court's charge, when taken as a whole, presents favorably to appellant the doctrine of reasonable doubt to every phase of the case.
The judgment is affirmed.
Affirmed.